Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
The examiner conducted a telephonic conversation with Mr. Paul R. Fleming on 02/22/2021 to place the claims in condition for allowance. The conversation resulted in the attached amendments and allowance of this application. All rejections and objections have been withdrawn in view of the claim amendments.
The terminal disclaimer filed on March 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,336,752 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 45, 48, 50, 55-56, 58, 60, 62 and 64-73 will be allowed in this application.
II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was obtained in a telephonic conversation with Mr. Paul R. Fleming on March 2, 2021.
The application has been amended as follows: 
See the attached claim amendments.
III.       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The method of claim 45 of inhibiting TYK2 in a patient with certain disorders is found enabled as the compounds will be able to inhibit TYK2 in those patients. The method of treating the particular disorders of claims 64 and 72 is found enabled by the references provided by Applicant and particularly, claim 72 by the Sanda reference. None of the prior art anticipated, or rendered obvious, the process as described in the instantly claimed invention. Therefore, claims 45, 48, 50, 55-56, 58, 60, 62 and 64-73 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
IV.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        03/04/2021